Title: 42. A Bill for Improving the Breed of Horses, 18 June 1779
From: Committee of the Virginia Assembly
To: 


Be it enacted by the General Assembly, that no person shall suffer a stoned horse, of the age of two years, whereof he is owner, or hath the keeping, to run at large, out of the inclosed ground of the owner or keeper; and whosoever shall wilfully or negligently do so, after having been admonished to confine such horse, shall forfeit and pay five pounds, to him who will sue for it, and double that sum for any such transgression after one conviction; and if, after a second conviction, the same horse be found so running at large, it shall be lawful for the person who will take him up to retain him to his own use.
